
	

114 HR 2973 IH: To amend the Internal Revenue Code of 1986 to require for purposes of education tax credit that the student be lawfully present and that the taxpayer provide the social security number of the student and the employer identification number of the educational institution, and for other purposes.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2973
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mrs. Black introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require for purposes of education tax credit that the
			 student be lawfully present and that the taxpayer provide the social
			 security number of the student and the employer identification number of
			 the educational institution, and for other purposes.
	
	
		1.Social security number and employer identification number must be provided and student must be
			 lawfully present for education tax credits
			(a)Social security number and employer identification number must be provided
 (1)In generalSection 25A(g)(1) of the Internal Revenue Code of 1986 is amended— (A)by striking taxpayer identification number and inserting social security number, and
 (B)by inserting , and the employer identification number of any institution to which qualified tuition and related expenses were paid with respect to such individual, after such individual.
 (2)Omission treated as mathematical or clerical errorSection 6213(g)(2)(J) of such Code is amended by striking TIN and inserting social security number and employer identification number. (b)Student must be lawfully present (1)In generalSection 25A(g) of such Code is amended by adding at the end the following new paragraph:
					
						(8)Student must be lawfully present
 (A)In generalNo credit shall be allowed under subsection (a) to a taxpayer with respect to the qualified tuition and related expenses of any individual unless such individual is lawfully present for the taxable year.
 (B)Lawfully presentFor purposes of this subsection, an individual shall be treated as lawfully present with respect to any taxable year only if the individual is, as of the close of such taxable year, a citizen or national of the United States or an alien lawfully present in the United States (within the meaning of section 36B(e)(2) as in effect on March 4, 2015)..
 (2)Application to tax return preparer due diligence requirementsSection 6695(g) of such Code is amended by adding at the end the following: Such regulations shall include a requirement that, in the case of a taxpayer claiming a credit under section 25A, the tax return preparer receive information from such taxpayer regarding whether the individual with respect to whom qualified tuition and related expenses were paid is lawfully present (as defined in section 25A(g)(8)(B)) for the taxable year..
 (3)Recordkeeping and disclosure by Social Security AdministrationSection 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding at the end the following new subparagraph:
					
 (I)The Commissioner of Social Security shall maintain a record of each social security account number issued to any individual who receives deferred action on removal in accordance with—
 (i)the memorandum of the Secretary of Homeland Security dated June 15, 2012, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (ii)the memorandum of the Secretary of Homeland Security dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents;
							and shall periodically provide such record to the Secretary of the Treasury and the Administrator
			 of the Internal Revenue Service..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  